Ostrander, J.
(after stating the facts). The attack of relator is made upon a particular assessment of property, and also upon legislation, or upon the construction of legislation, claimed by respondents to sustain the assessment. The statute (1 Comp. Laws, § 3831) reads as follows:
*396“ For the purposes of taxation, personal property shall include: * * *
“5. All goods, chattels, and effects belonging to inhabitants of this State, situate without this State, except that property actually and permanently invested in business in another State shall not be included. * * *
“7. All shares in corporations organized under the laws of this State, when the property of such corporations is not exempt, or is not taxable to itself; or when the personal property is not taxed.
“8. All shares in banks organized within this State, under the laws of this State or of the United States, at their cash value, after deducting the assessed value of real property owned by and assessed to such banks.
“9. All shares in foreign corporations,.except national banks, owned by citizens of this State.”
The language of the statute does not suggest a rule of taxation not uniform. It is said in the case of Stroh v. City of Detroit, 131 Mich. 109, the statute having been applied by taxing officers according to its terms, that the result was not consistent with the policy of the State nor the constitutional rule of uniformity. In that case the owner of stock in a foreign corporation, the entire property of which was in Michigan and was taxed in Michigan, was assessed the value of his shares. It was held that the assessment of the shares should be vacated. In Bacon v. Board of State Tax Com'rs, 126 Mich. 22 (60 L. R. A. 321), also, the law was applied by the taxing officers according to its terms. An owner of shares of stock in a foreign corporation was assessed the value of his shares. It appeared that the property of the corporation was situated and was taxed outside the State. The assessment of the shares was sustained. In each of these cases there was, in fact, double taxation of property, if the shares of stock are considered as mere evidence of the interest of the holder of them in the property of the corporation. In only one of the cases was there such double taxation in this State. It is plain that the constitutional rule can apply only to the taxing of property by this State, and, this being so, judicial interference with the *397subject can go no further than to see that as to taxes levied by and within the State the rule is observed.
Has the legislature exempted these shares of stock from taxation ? It is said that the facts make a case to be governed by the provisions of clause 5, above quoted, and that proper construction would be expressed by the formula that shares of stock in foreign corporations shall he subject to taxation, except when the property is actually and permanently invested in business in another State. We are of opinion that this contention must be held to be disposed of against relator by the decision in Bacon v. Board of State Tax Com’rs.
It is said, also, that there is no statutory provision for taxing the stock of a foreign corporation after deducting the value of its property within this State. Undoubtedly this is true, and it is also true, as pointed out, that if assessors are to adopt the method pursued in this case, in assessing citizens of this State who own shares of stock in foreign corporations having some property within the State, difficulties will arise in fixing values of such shares for the purposes of assessment. In the case before us there has been an assessment of the shares of relator, which he consents is a proper one if they are held to be assessable. We are of opinion that such shares were taxable, and, whatever difficulties may arise in other cases, that he cannot complain of the particular assessment made. There are many difficulties in the assessment of property under laws designed and framed, so far as' general enactments can be framed, to insure recognition and operation of constitutional requirements. Courts must meet and deal with such matters as they arise. We are not here required to say more than that we find no reason to interfere with the assessment complained about.
It will be of little benefit to enter upon a discussion of the contention of relator that the particular assessment violates rights secured to him by the fourteenth amendment to the Constitution of the United States. It is in testing the legislation by the Constitution of our own *398State that we have experienced difficulty. In the particular case, relator has the benefit of a construction of the law to which we are committed, and which affects him no differently than it does any other citizen of the State owning property of the same class.
The court rightly refused the writ, and the judgment is affirmed.
McAlvay, Blair, Montgomery, and Hooker, JJ., concurred.